Mahoning App. No. 95CA221. This cause came on for further consideration upon appellant’s pro se motion to waive all appeals and pro se motion to remand to trial court; and upon motion of the Ohio Public Defender for assessment of appellant’s competency to waive further litigation and motion for stay of execution pending assessment of appellant’s competency. Upon consideration thereof,
IT IS ORDERED by the court that appellant’s pro se motions be, and hereby are, denied.
Resnick and Lundberg Stratton, JJ., would strike the pro se motions.
O’Donnell, J., would stay the pro se motions pending resolution of appellant’s competency.
IT IS FURTHER ORDERED by the court that the motions of the Ohio Public Defender be, and hereby are, granted and that the execution currently scheduled for September 30, 2003, be, and hereby is, stayed pending further order of this court.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, remanded to the Court of Common Pleas of Mahoning County for the following limited purpose:
*1537The court of common pleas is directed to promptly hold an evidentiary hearing to determine whether the defendant is mentally competent to forgo any and all challenges to his conviction and death sentence. The court shall further determine whether the defendant has in fact decided to forgo such challenges, and whether such decision was voluntarily, knowingly, and intelligently made. In making the aforesaid determinations, the court of common pleas is directed to apply the standard set forth in State v. Berry (1996), 74 Ohio St.3d 1504, 659 N.E.2d 796.
IT IS FURTHER ORDERED by the court that, as soon as the court of common pleas has made findings of fact pursuant to this order, the court of common pleas shall immediately transmit the record of the hearing, including all exhibits thereto and the findings and opinion of the court of common pleas, directly to this court for further proceedings. At all times during this limited remand, this court shall retain jurisdiction of this cause.